

 
Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release ("Agreement") is entered into between
Richard Heyse ("Executive") and Valmont Industries, a Delaware corporation (the
"Company").


Because Executive and Company wish to sever the employment relationship without
any disputes or differences and in consideration for the mutual promises
contained herein, Executive and Company agree as follows:


1.           Separation.  Executive's employment with the Company shall cease
for all purposes effective August 13, 2013 (“Separation Date”).


2.           Payroll Calculations.  The Company will pay Executive any accrued
but unused vacation as of the Separation Date.  Executive acknowledges that
payments for accrued but unused vacation and for separation benefits are taxable
as wages to Executive and that the Company is required by applicable law to make
withholding for taxes on such payments.


3.           Benefits.


3.1  Employee Benefits.  Executive's enrollment for Company provided health
benefits will terminate on August 31, 2013.  Executive has the right to elect to
continue such benefits at Executive's own cost pursuant to COBRA and any similar
state law.  The Company agrees to provide the Executive, as part of the
Severance Payment, an amount equivalent to the Executive’s COBRA premium for
medical, prescription, dental and vision coverages, as applicable, for a period
of 3 months payable in one payment following the date of separation and receipt
of this Agreement signed by Executive and expiration of the 7-day rescission and
revocation period described in Section 17. The monies to cover the monthly COBRA
premiums will be included as part of Employee’s taxable severance payments and
is estimated to total $4,138.26.  Employee is responsible for properly electing
COBRA coverage.


3.2  Vacation Benefit.  Executive agrees that as of August 13, 2013, Executive
has accrued 83 vacation hours which Executive has not used, with a gross value
of $19,353.36, and agrees that the payment of this amount fully compensates
Executive for accrued but unused vacation.  Executive acknowledges that payments
for accrued but unused vacation and for severance benefits are taxable as wages
to Executive and that the Company is required by applicable law to make
withholding for taxes on such payments.


4.           Severance payment.  The Company shall provide to Executive
severance payments over time in the amount of $121,249.99 representing the
equivalent of 13 weeks of salary, at the gross annual bi-weekly rate of
$18,653.85, payable on normal bi-weekly payrolls following the Separation Date
and after receipt of this Agreement signed by Executive, and the expiration of
the 7-day rescission and revocation period described in Section 19 (the
“Bi-Weekly Severance Payments”). The Company will withhold applicable taxes and
payroll deductions from all Bi-Weekly Severance Payments.


5.       Additional Consideration.


5.1         Incentive Plans.  All rights to any accrued or yet unpaid awards
under the Annual Incentive Plan for 2013 or any Long-Term Incentive Plans
terminate effective August 13, 2013.  At the discretion of the Human Resources
Committee of the Board of Directors, Executive may receive a pro-rated payment
under the Annual Incentive Plan of 2013 based on the Company’s final financial
results.


5.2         Relocation Expenses.  In the event Executive is not in breach of or
otherwise sought to void this Agreement, the Company will reimburse Executive an
amount not to exceed $25,000 for household moving expenses back to Pittsburgh in
accordance with the Company’s standard Relocation Policy.  The Company will
withhold applicable taxes and payroll deductions.


5.3         Broker’s fee for Home.  In the event Executive is not in breach of
or otherwise sought to void this Agreement, the Company will reimburse Executive
the sales commission or broker’s fee for a sale of the Executive’s home located
at 3821 South 176th Circle, Omaha, NE 68135 (the “Property”) within twelve
months from the date of this Agreement.  This benefit shall not exceed 7% of the
sales price of the Property.  The Company will withhold applicable taxes and
payroll deductions.


6.            Stock Options. All options that are not vested as of August 13,
2013 are forfeited.   Executive acknowledges that he has no vested options.


7.           Return of Company Records and other Property.  On or before August
14, 2013, the Executive shall return to the Company all of the Company's
property in his possession. Executive agrees to return promptly all files,
documents, manuals or property of any kind in Executive's possession or control
including all copies whether electronic or otherwise relating to, or
constituting the property of, the Company, its affiliates or customers
including, but not limited to, all office keys, keys to Company vehicles, credit
cards, security cards, office equipment, cellular phones, computer hardware,
software products, agreements or Company products or prototypes.  Executive
acknowledges that this obligation is continuing and agrees to promptly return to
the Company any subsequently discovered property as described above.  Executive
agrees to repay to the Company the amount, if any, of any permanent or temporary
compensation advances paid to Executive and the balance, if any, owing by
Executive on any credit cards for which the Company is a guarantor and agrees to
allow Company to make any deduction from his severance payment to pay such
amounts.


8.           Unauthorized Disclosure of Trade Secrets/Confidential Information.
The Executive agrees and understands that due to the Executive's position with
the Company, the Executive has been exposed to, and has received, confidential
and proprietary information of the Company relating to the Company's business or
affairs that constitute trade secrets as defined by the Uniform Trade Secrets
Act, (the "Trade Secrets"), including but not limited to technical information,
product information and formulae, processes, business and marketing plans,
strategies, customer information, other information concerning the Company's
products, promotions, development, financing, expansion plans, business policies
and practices and other forms of information considered by the Company to be
proprietary and confidential and in the nature of Trade Secrets.  Except as such
information (i) was known to the Executive prior to his employment by the
Company (including, without limitation, his employment by the Company prior to
the date of this Agreement) or (ii) was or has become generally available to the
public other than as a result of a disclosure by the Executive in violation of
the provisions of this Section, the Executive agrees that at all times
thereafter the Executive will keep such Trade Secrets confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company.  This confidentiality
covenant has no temporal, geographical or territorial restriction.  The
Executive shall not disclose any material nonpublic information concerning the
Company to any person.


9.           Non-Competition. By and in consideration of the value of the
Severance Payment described in Section 4 above, Executive agrees that Executive
will not engage in any Competitive Activity for the term described below.  The
term "Competitive Activity" means engaging in any of the following activities:
(i) serving as a director of any Competitor (as defined below), (ii) directly or
indirectly through one or more intermediaries, either controlling any Competitor
or owning any equity or debt interests in any Competitor (other than equity or
debt interests which are publicly traded and, at the time of any acquisition, do
not exceed 5% of the particular class of interests outstanding) (it being
understood that, if interests in any Competitor are owned by an investment
vehicle or other entity in which the Executive owns an equity interest, a
portion of the interests in such Competitor owned by such entity shall be
attributed to the Executive, such portion shall be determined by applying the
percentage of the equity interest in such equity owned by the Executive to the
interests in such Competitor owned by such entity), (iii) employment by
(including serving as an officer or partner of), providing consulting services
to (including, without limitation, as an independent  contractor) or, managing
or operating the business or affairs of, any Competitor or (iv) participating in
the ownership, management, operation or control of or being connected in any
manner with any Competitor. The term "Competitor" as used herein means any
person that competes with the Company’s, or its affiliates’, Utility, Irrigation
and Company Engineering Support Structures (“ESS”) segments or product lines at
or prior to the time the Executive engages in one or more of the Competitive
Activities listed above, within United States of America.  The Parties agree
that the Company ESS, Irrigation and Utility segments currently conduct business
in the following areas, among others:  Metal structures, components and
associated services for the lighting, traffic, wireless communications,
agricultural irrigation and utility industries.  Executive agrees that, in light
of the value and duration of the Severance Payment provided for in this
Agreement, the restrictions as set forth in this section are reasonable and no
greater than necessity.  Executive understands that the restrictions of this
Section end on February 13, 2014.


10.           Non-Solicitation. By and in consideration of the Company's
entering into this Agreement, the Executive agrees that the Executive will not,
for the period ending August 13, 2014, directly or indirectly, whether for his
own account or for the account of any other person (i) solicit, divert or
endeavor to entice away from the Company or any of its affiliates, any Customers
or Clients with whom the Executive had contact with as an employee of the
Company, or (ii) solicit for employment or recommend to any subsequent employer
of the Executive the solicitation for employment of, any person who, at the time
of such solicitation, is employed by the Company or any affiliate thereof. This
non-solicitation covenant is limited to the geographic area of the United States
of America.


11.           Remedies. The Executive agrees that any breach of the terms of
Sections 8, 9, and 10 would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law; the
Executive therefore also agrees that in the event of said breach or any threat
of breach, the Company shall be entitled to an immediate injunction and
restraining order to prevent such breach and/or threatened breach and/or
continued breach by the Executive and/or any and all persons and/or entries
acting for and/or with the Executive, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity. The terms of this paragraph shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including but not limited to the recovery of damages from the Executive.


12.           Release.  Executive hereby unconditionally releases and discharges
the Company, its parent, affiliates, related companies, predecessors,
successors, any Company pension, welfare or other Company benefit plan, and all
of the foregoing entities' owners, officers, directors, shareholders, partners,
employees, agents, consultants, representatives, attorneys, trustees,
administrators, and any entity affiliated with any of the foregoing, without
limitation, any and all claims of any type whatsoever related or in any manner
incidental to Executive's employment with the Company or the termination
therefrom, claims or demands related to salary, bonuses, vacation pay, expense
reimbursement, separation pay or any other form of compensation. It is expressly
understood by Executive that among the various rights and claims being waived in
this release are those arising under the Age Discrimination in Employment Act of
1967 (29 U.S.C. 621, et seq.), the federal Civil Rights laws, the Americans with
Disabilities Act, or any other federal, state or local law, regulation or
ordinance, wrongful discharge, discrimination of any kind, harassment, fraud,
tort law, contract law, defamation, emotional distress or the implied covenant
of good faith and fair dealing that Executive now has or that may hereafter
arise out of any relationship between the parties to date, including the
termination of Executive’s employment, whether known or unknown, foreseen or
unforeseen, at the time of (but not after the date of) executing this Agreement.
Nothing herein shall be deemed to release or otherwise extinguish any claim
which Executive may have against the Company arising out of a breach of the
Company’s obligations hereunder.


13.           Covenant Not To Sue.  Executive represents and warrants that
Executive has not instituted any lawsuit, charge, or demand against or otherwise
sued the Company or any of those named in Section 12 based on any claim relating
in any way to Executive's employment relationship with the Company up to the
time of executing this Agreement, and Executive agrees that Executive shall not
initiate any such lawsuit against or otherwise sue the Company or any person or
entity released by this Agreement.  As a remedy for breach of this covenant not
to sue, a defending party may recover its legal fees and costs as damages.


14.           Non-Disparagement.  Executive agrees not to make any negative or
disparaging remarks or comments about the Company, its affiliated or related
companies, or any of the foregoing entities' directors, officers, employees,
products or services.


15.           Cooperation.  Executive agrees to be reasonably available for
consultation with and assistance to Company representatives with respect to
matters and issues within Executive's job responsibilities or knowledge during
Executive's employment by the Company.  Executive acknowledges and agrees that
such cooperation with the Company is necessary for a proper and orderly
transition and that the consideration set forth herein fully compensates
Executive for this reasonable cooperation.  Executive has hereby resigned as an
officer and director of any Valmont subsidiaries or affiliate corporations and
will assist the Company in completing any related corporate documentation.


16.           Right to Review.  Executive will have until September 4, 2013,
which is twenty-one (21) days in total, not including the date Executive
received this Agreement, within which to consider this Agreement and to review
this Agreement with an attorney, if desired.  Executive understands, however,
that he is free to sign and return this Agreement at any time within the 21-day
period.  Executive agrees that any changes to this Agreement, whether material
or immaterial, do not restart the running of the twenty-one (21) day period.


17.           Rescission and Revocation.  Executive also may rescind and revoke
this Agreement and release within seven (7) calendar days after signing it, not
including the date Executive signs the Agreement, to assert claims under the Age
Discrimination in Employment Act.  To be effective, the rescission or revocation
must be in writing and hand-delivered or mailed to Andy Massey, Corporate
Attorney, within the applicable seven (7) day period.  If delivered by hand, it
must be given to Andy Massey, Corporate Attorney, within the applicable seven
(7) day period.  If mailed, the rescission or revocation must be (a) postmarked
within the applicable period, (b) properly addressed as set forth above, and (c)
sent by Certified Mail, Return Receipt Requested.  Should Executive choose to
rescind and revoke this Agreement all terms of this Agreement are canceled and
thereby ineffective.


18.           Prior Understandings Superseded.  This Agreement supersedes all
prior oral and written agreements, understandings, and communications between
the parties.


19.           Severability.  If any provision of this Agreement is held to be
unenforceable, then this Agreement will be deemed amended to the extent
necessary to render the otherwise unenforceable provision, and the rest of the
Agreement, valid and enforceable.  If a court declines to amend this Agreement
as provided herein, the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions, which shall be enforced as if the offending provision had not been
included in this Agreement.  In the event Executive subsequently challenges the
validity or enforceability of this Agreement, any unpaid consideration shall be
forfeited by Executive at the option of Company.


20.           Notices.  All notices and other communications required or
permitted by this Agreement, not including a rescission and revocation of this
Agreement as specified above, shall be in writing and shall be deemed to have
been duly given if hand-delivered or three (3) days after mailing if mailed by
First Class, Certified Mail, Postage Pre-paid:


To the Company:
Valmont Industries, Inc.

Attention:  Vanessa Brown
One Valmont Plaza
Omaha, NE  68154


To the Executive:
Richard Heyse

3821 South 176th Circle
Omaha, NE 68135
United States of America


21.           Non-Admission.  The parties agree that nothing in this Agreement
is intended to be, and shall not be deemed to be, an admission of liability or
wrongdoing, an admission of the existence of any facts upon which liability or
wrongdoing could be based, or a waiver of any defense to any such liability or
wrongdoing.


22.           Amendments.  This Agreement may be amended or modified only by a
writing signed by both parties hereto.


23.           Choice of Law.  This Agreement shall be construed and interpreted
in accordance with the substantive laws of the State of Nebraska without giving
effect to its conflict of laws principles.  The Executive submits to the
jurisdiction of the federal and state courts located in Douglas County, Nebraska
and consents that he may be served with any process or paper by registered mail
or by personal service within or without the State of Nebraska in accordance
with applicable law.  Furthermore, the Executive waives and agrees not to assert
in any action, suit or proceeding brought by Company to enforce this agreement
that he is not personally subject to the jurisdiction of such Douglas County,
Nebraska, courts, that the action, suit or proceeding is brought in an
inconvenient forum or that venue of the action, suit or proceeding is improper.


26.           Voluntary and Knowing Action.  Executive acknowledges that this
Agreement is written in a manner calculated to be understood by him, that
Executive has read and understands the terms of this Agreement, and that
Executive is voluntarily and without duress entering into this Agreement with
full knowledge of its implications.  In that this Agreement establishes certain
legally enforceable rights and obligations, the Company expressly advises
Executive to consult with an attorney prior to signing this Agreement.  This
Agreement shall be interpreted in accordance with the plain meaning of its terms
and not strictly for or against any of the parties hereto.


IN WITNESS WHEREOF, the parties have executed this Agreement on the Separation
Date.


EXECUTIVE
 
COMPANY
/s/ Richard Heyse
 
Richard Heyse
 
Date:  8/13/13
 
By  /s/ Vanessa K. Brown
 
Title  VP – Human Resources
 
Date:  8/13/13




